1

2

3

4

5

6                                    UNITED STATES DISTRICT COURT

7                            FOR THE EASTERN DISTRICT OF CALIFORNIA

8

9    UNITED STATES OF AMERICA,                                No. 1:17-cr-00032-NONE-SKO-2

10                             Plaintiff,                     ORDER CLARIFYING DEADLINE
                                                              FOR REPLY RE FIRST STEP ACT
11                      v.                                    MOTION

12                                                            (Doc. No. 68)
     JOSE LOPEZ-RAMIREZ,
13
                               Defendant.
14

15          On March 11, 2019, defendant Jose Lopez-Ramirez proceeded in pro se to file a motion for
16 reduction of sentence pursuant to the First Step Act and 18 U.S.C. § 3582(c). (Doc. No. 68.) The matter

17 was referred to the Office of the Federal Public Defender to give that office an opportunity to review the

18 file. (Doc. No. 69.) On April 23, 2019, the Federal Defender’s Office formally withdrew as counsel.

19 (Doc. No. 70.) On June 24, 2019, the government filed an opposition. (Doc. No. 71.) Although the
20 operative scheduling order set a deadline for the filing of a reply that has expired, that order did not

21 clearly indicate that defendant may file a reply in pro se. (See Doc. No. 69.) Accordingly, in an

22 abundance of caution, the court clarifies the schedule to formally permit defendant to file in pro se a

23 reply to his motion. Any such reply must be filed on or before March 27, 2020.

24
     IT IS SO ORDERED.
25

26      Dated:     February 20, 2020
                                                       UNITED STATES DISTRICT JUDGE
27

28

                                                          1
